DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 10/28/2021.
Claims 21-40 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christopher Ziegler, Reg. No. 694,318 on 12/16/2021.
The application has been amended as follows: 
In Claims:
Claims 1-20 remain cancelled.


21. (Currently Amended) An apparatus comprising a processor and a memory, the memory comprising instructions that configure the apparatus to:
	receive, by the apparatus, a message object;
	extract, by the apparatus, from the message object a set of message payload information and a set of message parameter information, wherein the set of message payload information comprises a set of requirements and wherein the set of message parameter information is associated with at least one intended recipient of the message object:
, by the apparatus, the message payload information, wherein translating the message payload information comprises transforming the requirements into a predetermined format associated with a system associated with the intended recipient;
	generate, by the apparatus, a notification object, wherein the notification object comprises the translated message payload information, and wherein the notification object is in the predetermined format; and
	transmit, by the apparatus, the notification object to the system associated with the intended recipient via a first electronic communication method.

22. (Currently Amended) The apparatus of claim 21, the memory further comprising instructions that configure the apparatus to:
	receive, by the apparatus, an indication of an acceptance status of the notification object;
	generate, by the apparatus, a renderable object associated with the message object, the notification object, and the indication of the acceptance status of the notification object; and
	transmit, by the apparatus to the system associated with the intended recipient, a control signal causing the renderable object to be displayed on a user interface as a set of selectable objects.

Claim 23 remain same as previously presented.


	detect, by the apparatus, an error condition associated with the acceptance status of the notification object.

25. (Currently Amended) The apparatus of claim 24, the memory further comprising instructions that configure the apparatus to:
	based at least in part on detecting the error condition associated with the acceptance status of the notification object, transmit, by the apparatus, the notification object to the system associated with the intended recipient via the second electronic communication method.

Claims 26-27 remain same as previously presented.

28. (Currently Amended) A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instruction stored therein, the computer-executable program code instructions comprising program code instructions configured to:
	receive a message object;
	extract from the message object a set of message payload information and a set of message parameter information, wherein the set of message payload information comprises a set of requirements and wherein the set of message parameter information is associated with at least one intended recipient of the message object:
 associated with a system associated with the intended recipient;
	generate a notification object, wherein the notification object comprises the translated message payload information, and wherein the notification object is in the predetermined format; and
	transmit the notification object to the system associated with the intended recipient via a first electronic communication method.

29. (Currently Amended) The computer program product of claim 28, wherein the computer-executable program code instructions further comprise program code instructions configured to:
	receive an indication of an acceptance status of the notification object;
	generate a renderable object associated with the message object, the notification object, and the indication of the acceptance status of the notification object; and
	transmit, to the system associated with the intended recipient, a control signal causing the renderable object to be displayed on a user interface as a set of selectable objects.

Claims 30-31 remain same as previously presented.


	based at least in part on detecting the error condition associated with the acceptance status of the notification object, transmit the notification object to the system associated with the intended recipient via the second electronic communication method.

Claims 33-34 remain same as previously presented.

35. (Currently Amended) A method for managing the translation and transmission of machine-generated messages, the method comprising:
	receiving, by an apparatus, a message object;
	extracting, by the apparatus, from the message object a set of message payload information and a set of message parameter information, wherein the set of message payload information comprises a set of requirements and wherein the set of message parameter information is associated with at least one intended recipient of the message object:
	based at least in part on the extracted set of message parameter information, translating, by the apparatus, the message payload information, wherein translating the message payload information comprises transforming the requirements into a predetermined format associated with a system associated with the intended recipient;
, by the apparatus, a notification object, wherein the notification object comprises the translated message payload information, and wherein the notification object is in the predetermined format; and
	transmitting, by the apparatus, the notification object to the system associated with the intended recipient via a first electronic communication method.

36. (Currently Amended) The method of claim 35, the method further comprising:
	receiving, by the apparatus, an indication of an acceptance status of the notification object;
	generating, by the apparatus, a renderable object associated with the message object, the notification object, and the indication of the acceptance status of the notification object; and
	transmitting, by the apparatus to the system associated with the intended recipient, a control signal causing the renderable object to be displayed on a user interface as a set of selectable objects.

Claim 37 remain same as previously presented.

38. (Currently Amended) The method of claim 37, the method further comprising:
	detecting, by the apparatus, an error condition associated with the acceptance status of the notification object; and
	based at least in part on detecting the error condition associated with the acceptance status of the notification object, transmiting, by the apparatus the 

Claims 39-40 remain same as previously presented.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	As for claim 21, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole. In particular, no prior arts teach “extract, by the apparatus, from the message object a set of message payload information and a set of message parameter information, wherein the set of message payload information comprises a set of requirements and wherein the set of message parameter information is associated with at least one intended recipient of the message object:
	based at least in part on the extracted set of message parameter information, translate, by the apparatus, the message payload information, wherein translating the message payload information comprises transforming the requirements into a predetermined format associated with a system associated with the intended recipient;”.

Claims 28 and 35 are a product claim and a method claim respectively corresponding to the apparatus claim 21 and are allowable for the same reasons.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2016/0,028,827 A1 discloses mediation of messages in an integration platform by identifying a target system, its configuration rules and protocol requirements to translate all request message object payloads to be received and viewed by the target system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        December 30, 2021